The opinion of the court was delivered by
ROSS, Ch. J.
The respondent waived his exceptions to the charge, but relies upon his motion in arrest of judgment, and his motion for a new trial.
The indictment charges the respondent with feloniously setting fire to a school house, the property of a school district named, with the intent to burn the same. The respondent contends that the indictment is lacking in substance, in that it fails to charge that the school house was erected for public use. R. L. 4,128 makes it a criminal offence for a person willfully to set “fire to a meeting house, church, court house, town house, college, academy, jail, school house or other building erected for public use.” It assumes that the buildings named are erected for public use, but adds, ‘ ‘ or other building erected for public use ” to include buildings of like public character not named. This section, in this respect, in legal effect, is analogous to R. L. 4,133, construed in State v. Keyser, 56 Vt. 622. The indictment *543is sufficient to sustain the verdict, judgment and sentence, when challenged by a motion in arrest.
The motion for a new trial is based upon the alleged failure of the court to charge that the respondent’s failure to testify should not be taken against him. There is nothing in the exceptions to show that he did not testify. The motion asserts that he did not. Whether this assertion is true the court is not informed. The county court overruled the motion. If the motion was not addressed to the discretion of that court, which we do not decide, there are no such facts placed upon the record as to show that its action in overruling the motion was erroneous.

Judgment: There is no error in the proceedings, and that respondent take nothing by his exceptions.